Citation Nr: 0829834	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof. 

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The veteran's current tinnitus was not incurred in or 
aggravated by his active service. 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that the sole available service medical 
record in this case is the veteran's May 1955 separation 
examination.  Information received from the National 
Personnel Records Center (NPRC) suggests that the remainder 
of the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter 
dated in January 2006, the RO advised the veteran of the 
unavailability of his service medical records.  He was asked 
to submit any copies of military service medical records that 
he might have.  No other service records have been located or 
submitted.

Bilateral Hearing Loss 

The first requirement for any service connection claim is 
evidence of current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may be established for disability 
due to impaired hearing unless the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  A July 2006 VA examination reveals that 
the veteran has mild to moderate sensorineural hearing loss, 
bilaterally, which meets the numerical requirements to be 
considered a hearing loss disability for VA purposes pursuant 
to 38 C.F.R. § 3.385.

The veteran claims that he was exposed to acoustic trauma in 
service in the form of noise from vehicles.  Although the 
service medical records are not available, the veteran's 
separation examination is in the file and shows that the 
veteran's hearing was within normal limits at the time of his 
discharge from service in 1955.  He had 15/15 on whisper and 
spoken voice tests bilaterally.  Thus, the evidence fails to 
establish that the veteran had a loss in hearing acuity while 
on active military duty.  

The Board notes that the veteran served during the Korean 
conflict.  38 C.F.R. § 3.2(e).  For injuries alleged to have 
been incurred in combat, the statutes provide a relaxed 
evidentiary standard of proof to determine service 
connection.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).   In the present case, 
however, the veteran has not claimed nor does the evidence 
show that he engaged in combat with the enemy during his 
service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
inapplicable in the present case.

Furthermore, the veteran underwent a VA examination in July 
2006.  The examiner concluded that, even if the veteran was 
exposed to noise exposure in service, a nexus between his 
current bilateral hearing loss and the in-service exposure to 
noise exposure has not been shown.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997); Rabideau v. Derwinski, 2. Vet. App. 
141 (1992).  The examiner stated that veteran did not provide 
a history that would suggest that his hearing loss was 
incurred while on active duty.  Although audiometric 
thresholds were not recorded for disability at separation 
from service, in the examiner's opinion, there would only be 
a remote possibility, at best, that hearing loss might have 
been incurred while on active duty.  The veteran's current 
audiometric thresholds should be considered normal for his 
current age and, in the examiner's opinion, the most likely 
etiology of the veteran's current hearing loss would be age-
related issues (presbycusis).  Thus, the examiner opined that 
it was less likely than not that the veteran's current 
hearing loss would be related to military noise exposure.  

As to post-service treatment records, private treatment 
records identified by the veteran were obtained.  These 
records do not show any treatment for or diagnosis of 
bilateral hearing loss.  Thus, the medical evidence fails to 
establish that a relationship exists between the veteran's 
current bilateral hearing loss and the noise exposure 
incurred in service.  Additionally, in view of the lengthy 
period without evidence of treatment following separation 
from service, there is no evidence of a continuity of 
treatment or diagnosis, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The 
Board therefore finds that the preponderance of the evidence 
is against finding that the veteran's current bilateral 
hearing loss is related to his military service  

Finally, given the length of time between the veteran's 
separation from service and the initial record of a 
diagnosis, he is not entitled to service connection for 
bilateral hearing loss on a presumptive basis because no 
organic disease of the nervous system resulting in hearing 
loss that manifested to a degree of 10 percent disabling was 
shown within one year following his separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current bilateral 
hearing loss first manifested many years after service and is 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss, the claim must 
be denied. 38 U.S.C.A. § 51707(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran claims that he has tinnitus that he believes is 
due to noise exposure in service.  The Board acknowledges 
that the veteran is competent to give lay evidence about what 
he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a lay person, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West,  142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

At no time has the veteran provided lay evidence as to the 
symptoms he has that he relates to be tinnitus.  He has only 
stated that he has tinnitus.  Whether a person has tinnitus 
is a medical diagnosis.  As a lay person, therefore, the 
veteran is not competent to make a diagnosis that he has 
tinnitus.  Thus, his statements are not sufficient to 
establish that he has a current disability in the form of 
tinnitus.  

The medical evidence of record consists of private treatment 
records and a VA examination report from July 2006.  The 
private treatment records are silent for any treatment for, 
complaint of, or diagnosis of tinnitus.  In addition, the 
veteran denied having tinnitus at his ear disease examination 
in July 2006.  Thus the medical evidence fails to establish 
that the veteran has a current diagnosed disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for tinnitus 
is denied because medical evidence fails to establish the 
veteran has a current disability for which service connection 
may be granted..  

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence on January 2006, March 2006, 
April 2006, and September 2006, and a statement of the case 
in January 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Thus, VA has satisfied its duty to 
notify and satisfied that duty prior to the issuance of the 
January 2007 statement of the case.  The veteran was provided 
additional notice in April 2007.  However, the issuance of an 
additional supplemental statement of the case is not required 
because no evidence was received subsequent t the January 
2007 statement of the case.  38 C.F.R. §§ 19.31, 19.37 
(2007).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


